Citation Nr: 1635774	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for prostate cancer.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2012 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The September 2011 rating decision granted service connection for prostate cancer.  The Veteran timely appealed both the noncompensable rating he received and the effective date of the award.  The November 2014 rating decision denied entitlement to a TDIU.  The Veteran submitted a timely Notice of Disagreement (NOD) for this issue in March 2015.  A Statement of the Case (SOC) was issued in June 2015.  While the record is absent any further communication from the Veteran indicating a desire to appeal this issue to the Board, it was certified regardless pursuant to Fast Letter 13-13.  Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) specifically outlines that if the Veteran has filed an NOD regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal. 

This claim was previously remanded by the Board in November 2015 for additional development.  At that time, the Board also denied entitlement to an earlier effective date for the award of service connection for prostate cancer.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the November 2015 remand, the Board found that the November 2012 examiner did not provide any rationale for why the Veteran's voiding dysfunction and urinary frequency symptoms were attributable to his nonservice-connected bladder cancer and not his service-connected prostate cancer.  Therefore, the November 2012 VA examination was found to be inadequate and the claim for an increased rating for prostate cancer was remanded for a new VA examination in which the examiner was specifically asked to:  (1) identify the current nature and severity of all of the manifestations of the Veteran's service-connected residuals of prostate cancer; (2) detail the nature and severity of any renal dysfunction and urine dysfunction, to include urine leakage, urinary frequency, and obstructed voiding, found to be present; (3) if such symptoms were found to be present and the examiner believed they were associated with bladder cancer, s/he was to provide a detailed rationale as to why such symptoms were attributable to the Veteran's bladder cancer or its residuals; (4) address all of the Veteran's lay statements concerning his symptoms, including his belief that he suffered from constipation as a result of the prostate cancer and/or his past cancer treatment and surgery; and (5) describe the impact that the Veteran's residuals of prostate cancer have on his daily functions and employment.  

A VA examination was provided in February 2016.  The examiner found no residuals of service-connected prostate cancer, including the urinary frequency or voiding dysfunction noted in the November 2012 examination.  The examination also did not address the Veteran's lay statements concerning his symptoms or the effects on his daily functions.  Thus, the report is inadequate.  Accordingly, this claim must be remanded for compliance with the Board's November 2015 remand instructions.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to a TDIU is intertwined with this claim for a higher rating, thus it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Schedule the Veteran a new VA examination to address the current severity of his service-connected prostate cancer.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and symptoms of the Veteran's disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is asked to address the following:  

(a).  The examiner must identify the current nature and severity of all of the manifestations of the Veteran's service-connected residuals of prostate cancer.  In this regard, the examiner should detail the nature and severity of any renal dysfunction and urine dysfunction, to include urine leakage, urinary frequency, and obstructed voiding, found to be present.  (Note: please address the November 2012 VA examination and the Veteran's lay statements of record, which both demonstrate findings of urinary frequency, a voiding dysfunction and the use of an appliance).  

(b).  If the examiner does find such symptoms present, but believes they are attributable to the Veteran's bladder cancer or its residuals, he/she must provide a detailed rationale as to why this is the case and why such are not attributable to his service-connected prostate cancer.  

(c).  The examiner should address all of the Veteran's lay statements concerning his symptoms, including his belief that he suffers from constipation as a result of the prostate cancer and/or his past cancer treatment and surgery. 

(d).  The examiner should also describe the impact that the Veteran's residuals of prostate cancer have on his daily functions and employment.  In so doing, the examiner should address the Veteran's lay statements regarding his functional impairment.  

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of the severity of his prostate cancer in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claims of an increased initial rating for prostate cancer and TDIU in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




